                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


KENNETH HARRY,
                             Plaintiff,
               v.
                                                    Case No. 3:21-cv-00190-JMK
THE ALASKA PAROLE BOARD, et al.,
                             Defendants.


                    ORDER RE: MOTION FOR CLARIFICATION &
                       REQUEST FOR STATUS HEARING

       At Docket 4, Mr. Harry requests the Court set a status hearing so that he

can inquire whether this case is proceeding under 42 U.S.C. § 1983 or the

Supremacy Clause. At present, Mr. Harry has not submitted the filing fee or the

appropriate waiver, and no operative complaint exists in this action. The case does

not “proceed” on any claims. Mr. Harry has been granted leave to file a proper

complaint. Further, the Court cannot advise on Mr. Harry’s litigation—it only may

rule on the cases or controversies before it. 1 Therefore, a hearing is this matter is

inappropriate.      The Motion for Clarification & Request for Status Hearing at

Docket 4 is DENIED.




       1
          Muskrat v. United States, 219 U.S. 346 (1911) (quoting In re Pac. Ry. Comm'n,
32 F. 241, 255 (C.C.N.D. Cal. 1887) “Whenever the claim of a party under the constitution,
laws, or treaties of the United States takes such form that the judicial power is capable of
acting upon it, then it has become a case. The term implies the existence of present or
possible adverse parties whose contentions are submitted to the court for adjudication.”).


           Case 3:21-cv-00190-JMK Document 6 Filed 09/07/21 Page 1 of 2
       The Court sent Mr. Harry a standard form to assist in his pleading. He may

plead whatever legal theories or claims he believes he has, regardless of the title

of the form. The Clerk of Court is directed to provide Mr. Harry PS 22 Pro Se

General Complaint with a copy of this Order.

       DATED this 7th day of September, 2021, at Anchorage, Alaska.


                                                 /s/ Joshua M. Kindred
                                                 JOSHUA M. KINDRED
                                                 UNITED STATES DISTRICT JUDGE




Case No. 3:21-cv-00190-JMK, Harry v. Alaska Parole Board, et al.
Order Re: Motion for Clarification & Status Hearing
Page 2 of 2
         Case 3:21-cv-00190-JMK Document 6 Filed 09/07/21 Page 2 of 2
